Citation Nr: 0709106	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  98-06 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, currently rated together with 
chondromalacia patella of the right knee as 10 percent 
disabling.

2.  Entitlement to an effective date prior to August 22, 
1996, for assignment of a 60 percent rating for service-
connected residuals, contusion, cervical spine with 
degenerative disc.

3.  Entitlement to an effective date prior to August 22, 
1996, for assignment of a 10 percent rating for 
chondromalacia patella, bilateral knees with torn medial 
meniscus, left knee.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.N.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967, August 1971 to May 1976, February 1979 to 
February 1981, and October 1982 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from ratings decisions by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2000, the veteran appeared 
at a personal hearing before a Hearing Officer at the RO.  
Although a hearing before the Board in Washington, D.C. was 
requested, this request was subsequently withdrawn.  The 
Board previously remanded this case for further development 
in August 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Initially the Board notes that in its August 2001 remand, the 
RO was instructed to obtain VA treatment records and private 
hospital records.  However, there is no indication in the 
claims file that these records were requested.  Thus, in 
order to comply with the Board's August 2001 remand, the RO 
must take additional action with regard to obtaining such 
records.  See Stegall v. West, 11 Vet.App. 268 (1998).

Moreover, per the remand, the veteran was afforded a VA fee-
based examination in March 2002 for his knee disabilities.  
However, the RO never issued a supplemental statement of the 
case considering the findings from this examination.  
Further, the Board found in its August 2001 remand that 
further review and clarification from the RO was necessary in 
view of the fact that the heretofore separately rated knee 
disabilities were combined into one disability rating at 10 
percent.  Moreover, consideration was supposed to be given to 
the assignment of separate ratings for instability and for 
limitation of motion if the evidence so warrants.  See 
VAOPGCPREC 23-97 (1997).  Nevertheless, again, the RO never 
issued a supplemental statement of the case considering these 
matters.  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is no legal authority for a claimant to 
waive, or the RO to suspend, this requirement.  38 C.F.R. § 
20.1304(c).  Accordingly, this case must be returned to the 
RO for appropriate consideration and issuance of a 
supplemental statement of the case.  

Additionally, as stated above, the veteran was last afforded 
a VA fee-based examination in March 2002.  Given the amount 
of time that has passed since this last VA examination and 
the additional medical evidence that may be obtained, the 
Board finds that another VA examination is required in order 
to fully meet the requirements of 38 C.F.R. § 3.159(c)(4).  
See generally, Green v. Derwinski, 1 Vet.App. 121 (1991); 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

With regard to the effective date and TDIU issues, the 
veteran has not received notice informing him of the 
information and evidence necessary to establish entitlement 
to an earlier effective date or TDIU pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
The Board recognizes that the RO sent VCAA notice to the 
veteran in February 2002.  However, this notice only provided 
information concerning the veteran's increased rating claim.  
Thus, in view of the need to return the case for other 
matters, it seems appropriate to direct additional VCAA 
notice to ensure full compliance with VCAA notice 
requirements with respect to all the issues on appeal.  See 
also, Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet App. 112 (2004).  The Board also 
notes that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Thus, the RO 
should also ensure that the VCAA notice complies with 
Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter.  The 
letter should specifically include 
notice to the veteran of the evidence 
necessary to substantiate all of his 
claims on appeal.  The veteran should 
also be advised to submit any pertinent 
evidence in his possession.  Further, 
the VCAA notice should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain any VA medical 
treatment records dated from 1990 to 
August 22, 1996, pertaining to treatment 
for the veteran's service-connected 
cervical spine disability and left knee 
disability from 1990 to the present.  The 
RO should also take appropriate action to 
obtain all records from Centinela 
Hospital in Inglewood, California 
regarding any surgical procedures 
involving the knee in June 2001 and any 
follow-up treatment records.  If these 
records are not available, it should be 
clearly stated in the claims file. 

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the nature, extent and 
severity of his service- connected knee 
disabilities.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
this examination.  Any medically 
indicated special tests, including x-
rays, should be accomplished.  The 
examiner should clearly report all 
symptomatology, including any lateral 
instability or recurrent subluxation and 
any limitation of motion, including 
additional functional loss due to pain, 
fatigue, weakness and incoordination.

4.  After completion of the above, the RO 
should review the expanded record, to 
specifically include all evidence 
received since the August 2001 Board 
remand, and determine whether the 
benefits sought can be granted.  The RO 
should specifically address the question 
of whether separate ratings are warranted 
for the left and right knee disabilities 
as well as whether separate ratings are 
warranted for left knee disability for 
recurrent subluxation or lateral 
instability and for limitation of motion.  
Consideration should be given to 38 
C.F.R. §§ 4.40, 4.45, 4.59.  The 
effective date issues and the TDIU issue 
should also be reviewed by the RO.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case addressing the 
remaining issues on appeal.  After they 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



